Citation Nr: 0528036	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include pneumoconiosis and asbestosis, claimed as due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1955 to January 1958.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Reno RO.  The matter was before the 
Board in October 2003, when it was remanded for additional 
evidentiary development.


FINDINGS OF FACT

The veteran is not shown to have any asbestos-exposure 
related pulmonary disability; his early obstructive airway 
disease was not manifested in service, and is not shown to be 
related to service.  


CONCLUSION OF LAW

Service connection for a pulmonary disorder claimed as due to 
exposure to asbestos in service is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The August 2002 statement of the case (SOC), March 2005 
supplemental SOC (SSOC), and the RO's letters of January 2002 
and May 2004, provided VCAA-mandated notice, i.e., what the 
evidence showed, the criteria for establishing entitlement to 
service connection, and the basis for the denial of the 
claim.  The January 2002 and May 2004 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claim, advised him of what type of evidence 
would be pertinent to the claim, and also advised him to 
submit such evidence (or to identify it for VA to obtain).  
The August 2002 SOC fully outlined the notice and duty to 
assist provisions of the VCAA, including (at p. 4) that the 
claimant should submit anything in his possession pertinent 
to the claim.  

The initial notice letter, dated in January 2002, was sent 
prior to the initial (May 2002) adjudication of the claim.  
While complete content-complying notice was not provided 
prior to the initial adjudication, the veteran had full 
opportunity to respond and supplement the record, and the 
claim was readjudicated, after full notice was given.  
Consequently, he is not prejudiced by any notice timing 
defect.  

As to VA's duty to assist, the veteran reported his only 
treatment was at a VA Medical Center (VAMC).  Records of such 
treatment were secured.  The veteran was examined by VA 
examination in January 2005.  He has not identified any 
pertinent records outstanding.  VA's duties to notify and 
assist are met.  



II.  Background

The veteran served in the Navy as a cook.  Service medical 
records do not report any complaints, findings, or diagnoses 
related to a pulmonary disorder.  Chest x-rays in October 
1955 and January 1958 were negative.  In September 2001 the 
Records Management Center indicated that there was no way to 
determine to what extent the veteran was exposed to asbestos 
during his Naval service, and that it was highly probable 
that asbestos products were used for insulating materials for 
heating surfaces.  It was also noted that the probability of 
exposure to asbestos was minimal, and that a positive 
statement as to whether or not the veteran was exposed could 
not be made.

February 2001 to June 2002 progress notes from the Las Vegas 
VAMC reflect that when the veteran was initially seen in 
February 2001 following a fall two days prior, he reported a 
history of asbestosis with secondary loss of lung volume.  
The assessments included history of asbestosis, chest X-rays 
were planned.  In April 2001, he reported increased shortness 
of breath and a history of asbestosis.  Asbestosis was listed 
as a diagnosis; pulmonary clinic follow-up was scheduled.  

A June 2001consultation note indicates the veteran had at 
least a 20-30 pack year smoking history, but had stopped in 
1977.  He reported definite exposure to asbestos in service 
and for an additional seven to eight years post-service in 
employment laying asbestos sheets and tiles.  He indicated 
that he was once told in North Carolina that he had 
asbestosis.  The examiner indicated that the veteran had a CT 
scan of the chest and pulmonary function testing (PFTs), and 
noted that the veteran currently had no symptoms.  The CT 
scan revealed no evidence of pleural plaques or interstitial 
lung disease, which are pathognomonic of asbestos lung 
disease.  The assessment was questionable mild COPD.  

Progress notes dated in October 2001, indicate the veteran 
(who was described as a lifetime nonsmoker) was referred for 
evaluation of probable asbestos related lung disease.  
Diagnostic studies revealed no evidence of asbestos related 
lung disease "despite good exposure history".

On January 2005 VA examination conducted expressly for 
evaluating possible asbestosis, it was noted that a chest x-
ray in 2000 had been read as showing evidence for asbestosis 
with interstitial lung disease.  Subsequent x-rays and CT 
scans failed to reveal any evidence of asbestosis.  
Specifically, there was no pneumoconiosis, interstitial 
involvement, or pleural calcification that was usually seen 
with asbestosis patients.  The veteran denied any history of 
shortness of breath attributable to pulmonary impairment and 
denied a history of a cough.  He reported a 10 pack year 
history of cigarette smoking, but had stopped in 1965.  
Spirometry revealed evidence for early obstructive airway 
disease, and that was the diagnosis.  

The physician indicated that the claims file was reviewed and 
that there was a clear-cut history of exposure to asbestos 
during service and after service.  Due to findings that the 
lungs were within normal limits upon physical examination, no 
evidence of pleural or interstitial disease on chest x-rays 
or CT scans, and a spirometry within normal limits (except 
for early obstructive airway disease), the physician 
concluded that the veteran did not have any pulmonary 
impairment, and specifically no pulmonary impairment caused 
by exposure to asbestos or asbestosis.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCPREC 4- 2000.

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

The veteran claims that he has pneumoconiosis/asbestosis as a 
result of exposure to asbestos in service.  While there is no 
direct evidence of asbestos exposure in service, because he 
was a cook's apprentice, and because it has been certified 
that asbestos was likely used as insulating material in 
heating surfaces, it may be assumed at least minimal asbestos 
exposure in service is likely.  (It is also noteworthy that 
the veteran apparently had more extensive asbestos exposure 
postservice working for a private manufacturer.)  
Regardless, the threshold requirement that must be satisfied 
in any claim seeking service connection for a disability is 
that there must be competent evidence that such disability 
exists.  See 38 U.S.C.A. § 1110; Hickson, supra.  Asbestosis 
has been diagnosed based only on unsupported history given by 
the veteran and a radiologist's apparent misreading of a 
chest X-ray based on such history.  Subsequent exhaustive 
evaluation for asbestosis/asbestos related pulmonary disease 
revealed absolutely no evidence that the veteran has such 
disability.  Without competent evidence (a medical diagnosis) 
of current existence of asbestos related disability, there is 
no valid claim of service connection for such disability. 

What the competent evidence does show regarding pulmonary 
disability (see January 2005 VA examination report) is that 
the veteran has early obstructive airway disease.  Such 
pulmonary disability was not noted in service, or for many 
years thereafter.  Furthermore, there is no competent 
evidence (medical opinion) linking such disability to the 
veteran's service.  The veteran's belief that such disability 
may be due to asbestos exposure in service is not competent 
evidence, as he is a layperson, untrained in determination of 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The evidence does not show that the veteran has an asbestos 
exposure related pulmonary disease; the preponderance of the 
evidence is against a finding that the pulmonary disease he 
does have (early obstructive airway disease) is related to 
service.  Accordingly, the claim must be denied.  


ORDER

Service connection for a pulmonary disorder, to include 
pneumoconiosis and asbestosis, claimed as due to exposure to 
asbestos is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


